 MALCO THEATRES, INC.81Mateo Theatres, Inc.andTheatre Services Associa-tion,Petitioner. Case 26-RC-5073January 9, 1976DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND PENELLOUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held on September 5, 1975, before Hear-ing Officer Michael B. McReynolds of the NationalLabor Relations Board. Following the close of thehearing the Acting Regional Director for Region 26transferred this case to the Board for decision. There-afterEmployer and Petitioner resubmitted to theBoard copies of their respective briefs which eachhad filed with the Regional Director.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they-are freefrom prejudicial error. They are hereby affirmed.Upon the `entire record in this proceeding, the Boardfinds:1.Malco Theatres, Inc., is an Arkansas corpora-tion which owns and operates in Memphis, Tennes-see, the Malco Theatre, the Crosstown Theatre, andthe Malco Quartet. Cinema Amusement, a Tennesseecorporation, owns two drive-in theatres in the Mem-phis area, the Southwest Twin and Bellevue Drive-In.Volunteer Bowling Lanes, Inc., a Tennessee corpora-tion, owns the Summer Drive-In Theatre; FrayserDrive-In, Inc., another Tennessee corporation, ownsthe Frayser Drive-In Theatre; and Shelby Amuse-ment Company, a Tennessee partnership, owns theMemphian Theatre, all of which theatres are locatedin the Memphis metropolitan area. Malco Theatres,Inc.,manages all eight theatres and controls their op-erations and policies, including their labor relationspolicies. The eight theatres comprise what is knownas the Malco Circuit. All parties agree, and we find,that the partnership and corporations which own theeight theatres comprising the Malco Circuit consti-tute a single integrated employer, hereinafter the Em-1Local 144 of the International Alliance of Theatrical Stage Employees &Moving Picture Machine Operators of the United States and Canada, AFL-CIO-CLC, herein called the Intervenor, intervened in this proceeding onthe basis of various contracts that it had or has with the Employer Al-though the Intervenor submitted no brief directly to the Board, its brief tothe Regional Director is part of the record in this case and has been exam-ined by us.ployer. During the 12 months preceding the hearingtheEmployer had gross revenues in excess of$500,000 and made purchases from outside the Stateof Tennessee in excess of $50,000. We find, therefore,that the Employer is engaged in commerce and thatitwill effectuate the policies of the Act to assert juris-diction herein.2.Petitioner is an organization in which employ-ees participate and which exists for the purpose ofdealing with employers concerning wages, hours, andother terms and conditions of employment. We find,therefore, that Petitioner is a labor organization with-in the meaning of the Act.2The parties stipulated, and we find, that Intervenoris a labor organization. The labor organizations in-volved seek to represent certain employees of theEmployer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.Petitioner seeks a unit of all full-time and regu-lar relief projectionists at five of the eight theatres intheMalco Circuit: the Summer Drive-In, the South-west Twin Drive-In, the Bellevue Drive-In, the'Mal-co Quartet, and the Frayser Drive-In theatres. In-tervenor and Employer agree that a unit of full-timeand regular relief projectionists is appropriate butcontend that the unit should include all eight theatreswithin the Malco circuit.In determining whether a particular group of em-ployees constitutes an appropriate unit for bargain-ing where an employer operates a number of facili-ties,theBoard considers such factors as priorbargaining history, centralization of management,managerial responsibility at each location, differ-ences or similarities in skills and functions of em-ployees, extent of employee interchange, geographi-cal proximity of the facilities in relation to eachother, the general working conditions and fringe ben-efits, and whether the employees in the petitioned-forunitconstitutea homogeneous and identifiablegroup.'Here, the expired agreements between Employerand Intervenor which covered the employees in thefive theatres sought were virtually identical in their2The record reveals and Petitioner admits that Frank C. Warner,Petitioner's secretary-treasurer and its assistant business agent, is the ownerof a movie theatre which at the time of the hearing was scheduled to openon October 17, 1975. This theatre will compete with theatres whose employ-ees Petitioner seeks to represent.We have been administratively advisedthatWarner has resigned his positions and membership in Petitioner. Wetherefore find no impediment to the certification of Petitioner as representa-tive of Employer's employees should Petitioner receive a majority of thevalid ballots cast in the election directed below.3 See, e.g,Haag Drug Company, Incorporated,169 NLRB 877, 877-878(1968)222 NLRB No. 16 82DECISIONSOF NATIONALLABOR RELATIONS BOARDwage and benefit provisions to the agreements whichcovered Employer's remaining theatres. Bobby W.McKinney, district manager of Malco Theatres, Inc.,the supervisor of the theatres in the unit sought, alsoacts as supervisor for the remaining theatres. All ofthe theatres in the circuit are subject to his close su-pervision which includes visits at least once a weekand sometimes as often as four times a week. Themanagers of all theatres report directly to McKinney.The operating policies which cover the theatres in theunit sought govern the remaining theatres as well andmay not be deviated from by any of the theatres.Employees transferring to any other theatre in thecircuit, including those not included in the sought-after unit, retain their accrued benefits. Projectionistsfor all theatres are interchanged between all theatres.Finally, all theatres are located within the metropoli-tan Memphis area.It is true that the collective-bargaining agreementsat the five theatres had a common expiration date ofJuly 1, 1975, and that the date differs from the expi-ration dates of the contracts at the remaining threetheatres. However, this one factor does not warrant afinding that the five-theatre unit is appropriate. Sincethe five theatres share centralized control, virtuallyidentical wages and benefits, employee interchange,and close geographic proximity to the remaining the-atres in the Malco Circuit, we find that a unit limitedto the five theatres would be inappropriate for collec-tive-bargaining purposes.We further find that theappropriate multilocation unit should include all ofthe theatres.4 However, because the Malco Theatre atMain and Beale Streets is covered by a collective-bargaining agreement between the Employer and theIntervenor' which now constitutes a bar to an elec-tion in this theatre, we shall exclude said theatre fromthe unit.'Accordingly, we find that the following employeesof the Employer constitute a unit appropriate forpurposes of collective bargaining within themeaningof Section 9(c) of the Act:All full-time and regular relief projectionists em-ployed by Malco Theatres,Inc., in itstheatres inthe metropolitan Memphis, Tennessee, area, ex-clusive of the employees of the Malco Theatre atMain and Beale Streets and excluding officeclerical employees, all other employees, guards,and supervisors as defined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]As the unit found appropriate is larger than that sought by the Peti-tioner, we direct the election subject to the Regional Director's ascertainingthat the Petitioner has made an adequate showing of interest among theemployees in the appropriate unit.This contract runs from April 4, 1975, to April 4, 1978.6Drexel Enterprises, Inc.,180 NLRB 475, In. 1 (1969). At thetime thepetitionwas filed two other theatres, the Crosstown and the Memphian,were each covered by collective-bargaining agreements.These contracts ranfrom December 1, 1971, to December I, 1975. Because a contract having afixed term of more than 3 years operates as a bar only for as much of itsterm as does not exceed 3 years the contracts covering these theatres do notoperate as a bar to elections at those theatres.General Cable Corporation,139 NLRB 1123 (1962);General Dynamics Corporation, Convair Division,175 NLRB 1035 (1969).